Village of Solvay v Zahran (2018 NY Slip Op 06355)





Village of Solvay v Zahran


2018 NY Slip Op 06355


Decided on September 28, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 28, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CARNI, NEMOYER, CURRAN, AND TROUTMAN, JJ.


910 CA 17-02085

[*1]VILLAGE OF SOLVAY, PLAINTIFF-RESPONDENT,
vRANA J. ZAHRAN AND STEVEN'S FOOD MARKET, INC., DEFENDANTS-APPELLANTS. (APPEAL NO. 1.) 


LAW OFFICES OF MAURICE J. VERRILLO, P.C., ROCHESTER (MAURICE J. VERRILLO OF COUNSEL), FOR DEFENDANTS-APPELLANTS. 
COSTELLO, COONEY & FEARON, PLLC, SYRACUSE (DANIEL R. ROSE OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Onondaga County (Deborah H. Karalunas, J.), entered September 11, 2017. The order granted the motion of plaintiff for a preliminary injunction. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: September 28, 2018
Mark W. Bennett
Clerk of the Court